Case 18-71106-FJS        Doc 39    Filed 11/13/18 Entered 11/13/18 11:32:45           Desc Main
                                   Document      Page 1 of 2



                   UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                        NORFOLK DIVISION
____________________________________
                                    )
In re:                              )
                                    )                       Case No. 18-71106-FJS
TIFFANY ANN RINER,                  )
                                    )                       Chapter 7
            Debtor.                 )
____________________________________)

                                            ORDER

         This matter came before the Court upon the Court’s Order Setting Hearing on Review of

Attorney Compensation entered on July 31, 2018 (the “Compensation Order”). The Compensation

Order required The Merna Law Group, P.C. to file a report of every chapter 7 bankruptcy case

filed by its attorneys from November 1, 2017, to April 30, 2018, attaching as exhibits all

engagement letters, reaffirmation agreements, supplemental fee agreements concerning

reaffirmation agreements, and fee reports.     On October 19, 2018, in accordance with the

Compensation Order, the Merna Law Group, P.C. filed the required report. 1

         A hearing was held on the Compensation Order on November 6, 2018. William A. Gray

appeared on behalf of the Merna Law Group, P.C. For the reasons stated on the record from the

bench, the Court determined that the Merna Law Group, P.C. should mail a letter to every client

who signed an Affidavit of Understanding Regarding Reaffirmation Agreement (the “Affidavit”)

on or after November 1, 2013, that affirmatively represents that the client has no liability under

the Affidavit.




         1
          The Court granted the Merna Law Group, P.C. an extension of time to October 19, 2018,
to file the Report. See Order Granting Motion to Extend Time to File Report, ECF No. 32.
Case 18-71106-FJS        Doc 39     Filed 11/13/18 Entered 11/13/18 11:32:45               Desc Main
                                    Document      Page 2 of 2


       Accordingly, the Court ORDERS that the Merna Law Group, P.C. shall mail a letter to

every client who signed the Affidavit on or after November 1, 2013, that affirmatively represents

that, despite the client signing the Affidavit, they are not liable for any additional fees pursuant to

the Affidavit.

       Further, the Court ORDERS that the Merna Law Group, P.C. shall file a certification,

signed by John Merna, that certifies under oath and under penalty of perjury that the above-

mentioned letters were sent to every client who signed the Affidavit on or after November 1, 2013.

       Finally, the Court ORDERS such hearing be continued until February 20, 2019, at 11:00

a.m. to allow for the Merna Law Group, P.C. to confer with the Office of the United States Trustee

to produce a proposal that resolves the discrepancy between the various engagement agreements.

       The Clerk shall deliver copies of this Order to Genene E. Gardner, counsel for the Debtor;

The Merna Law Group, P.C.; the Debtor; John C. McLemore, chapter 7 trustee; and the Office of

the United States Trustee.

       IT IS SO ORDERED.


                                                       /s/ Frank J. Santoro

                                                       FRANK J. SANTORO
                  Nov 13 2018                          United States Bankruptcy Judge



                        Entered on Docket: Nov 13 2018
